Civil action to set aside a deed and to recover possession of the land purported to be conveyed thereby, it being alleged that the paper-writing in question was not the act and deed of plaintiffs' ancestor, in that the same was never signed by him or executed with his authority. The case was tried upon the following issues:
"1. Was the paper-writing, a copy of which is attached to the complaint and marked Exhibit A, and which is registered in the office of the register of deeds of Cumberland County in Book 286, p. 14, the act and deed of Ephraim McNair? Answer: `No.'
"2. Are the plaintiffs the owners and entitled to the possession of the lands described in the complaint? Answer: `Yes.' *Page 834 
"3. Are plaintiffs the sole surviving heirs at law of Ephraim McNair, who died intestate in Cumberland County in July, 1918? Answer: `Yes.'"
Judgment on the verdict for plaintiffs, from which the defendants appeal.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in agreement with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error.
It would only be a work of supererogation and repetition to discuss the exceptions, seriatim, as they present no new or novel point of law not heretofore settled by our decisions. The verdict and judgment will be upheld.
No error.